*587RESOLUCIÓN
Examinada la solicitud de reinstalación presentada por el abogado Carlos A. Vilches López, se autoriza su reinsta-lación al ejercicio de la abogacía y la notaría efectivo inmediatamente. Se ordena a la Comisión de Ética Profe-sional del Colegio de Abogados que continúe con los trámi-tes disciplinarios.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez disintió del curso de acción tomado por la mayoría en este caso.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo